Explanations of vote
Oral explanations of vote
Mr President, you will have to excuse the fact that I have lost my voice. I wish to state that I voted in favour of this interpretation and I want to say that Mr Hannan's comparison, while pretending not to make it, of our vote with Hitler's Ermächtigungsgesetz of 1933 was an absolutely disgraceful comparison.
But such a ludicrous comparison just shows the state of mind of the person making it. We have simply confirmed, in accordance with our rules, that Rule 19 of our Rules of Procedure already gives the President of Parliament the right to bring an end to successive uses of points of order, procedural motions etc., 'where the President is convinced that these are manifestly intended to cause and will result in a prolonged and serious obstruction of the procedures of the House or the rights of other Members'.
This is not stifling debate. We have ample speaking time in debates, shared out proportionally to every group in accordance with their size. This is simply a safeguard against those who are trying to disrupt this House.
The powers that our President has are far less than what exists in most national parliaments, if you take the Speaker of the House of Commons, for instance. We are right to take that safeguard measure, and I note that the former leader of Mr Hannan's party, a member of our committee, actually voted in favour of that, so his attitude is disgraceful.
(FR) Ladies and gentlemen, the rule is as follows.
When explanations of vote have begun on a subject, in principle - and I say in principle - the President does not accept any more speakers on that subject but, in view of the sensitivity and the subject, I propose to depart from this rule and allow all Members who have asked to speak to do so.
- (PL) Mr President, in view of the fact that the first roll-call vote on a change to the Rules of Procedure was not reflected in our documents, a certain error has crept in. I am speaking here on my own behalf, and also on behalf of Mr Czarnecki and Mr Libicki. We voted in favour of Mr Farage's request by raising our hands, and we thought that the roll-call vote also related to this, and a mistake came about here. We therefore wish to correct this here verbally. At the same time we are electronically registering a change in our vote to the counter-proposal.
- (PL) Mr President, the same question: we here, in a group of several Members, voted against our own convictions; we should in fact have voted against this amendment to the Rules of Procedure, which is a distinctly non-democratic amendment; here in the heart of democratic Europe a rule is being introduced which hands absolute power to the President of Parliament. Such far-reaching solutions are not present in any democratic Parliament, so we wished to vote against this, but owing to the mistake referred to by Mr Piotrowski, we voted in favour of it. This concerns Bogdan Pęk, Dariusz Grabowski and Andrzej Zapałowski.
- (PL) Mr President, as the previous speaker said, I too am asking for my vote on the Rules of Procedure to be changed. I voted out of line with my own convictions, so please could this be altered. I am against the change to the Rules of Procedure.
Mr President, may I thank you for your very wise interpretation of your new powers in allowing us to make explanations of vote even if we did not put our name down for this report? May I also thank you for allowing Mr Corbett an extra half a minute to make a political aside that might not have been truly relevant to the subject of the matter?
I just rise to say that I really do think this is an aberration of our Rules of Procedure. I am very concerned about it. I have been in communication with the Presidency, and I hope the Presidency respects the views of the minority of this Parliament. Mr Corbett made the statement that we had the opportunity to rise within debates in this House because all groups get speaking time. Alas, as we have seen today, sometimes some groups are not as tolerant of different views as others. It is very difficult to get speaking time for those Members that might express a minority view in a big group. Thank you very much indeed for allowing us to make this point.
- (PL) Mr President, I too was led astray. I thought we were checking the previous vote. I am definitely against this interpretation of Article 19, which ranks procedural matters above principles and rights, particularly freedom of speech.
Mr President, thank you very much for showing discretion on this matter and allowing me to take the floor to offer my explanation of vote.
I did understand what I was voting for on this issue, and I clearly voted against. I understand that some people in this House interpret the Rules and I understand that to mean that we are within our Rules on this.
But what I would say is that we always have to be very careful about giving arbitrary powers to a chairman or a president. I am sure that the President and the Vice-Presidents of this current Parliament will use these powers with extreme caution, and I am sure we welcome that. But what of future presidents? What of future chairmen who choose to interpret these rules as they see fit, to frown upon dissent and to suppress it?
We have to be careful that this is not a slippery slope, or perceived to be a slippery slope, to dictatorship, rather than a diversity of views. Therefore, I say to everyone, the true test of a democracy is how you treat your minorities, and, if you treat your minorities well, then we can all be agreed that this is a true democracy.
(DE) Mr President, I have never so far used the word 'dictatorial' in connection with the European institutions despite all my criticism over the years. I think and am convinced that what has become possible today owing to this unbelievably far-reaching empowerment of the President is opening the floodgates to despotism. We cannot always assume - and certainly not in this House - that the President will always act in an even-handed and well-balanced manner. As a result of the decision that was made here and against which I voted, of course, the President now has unbelievable arbitrary power and this Parliament will therefore be able to mutate into an arbitrary Parliament. The citizens of Europe do not deserve this! I believe it has quite clearly gone beyond a rift here and this will lead to major democratic problems.
Mr President, I am sorry. I was temporarily delayed by a colleague. We were discussing democracy: a very important concept that I am sure we all support in this House, even though we do not always act that way.
I understand about the amendments to this report in terms of cooperation between the different special intervention units, but we have to remember that this is actually an amendment to the Prüm Treaty. The British Conservatives originally opposed the Prüm Treaty. The reason that we opposed it was because, initially, it was an agreement on cooperation between a limited number of Member States. Under the presidency of one of the Member States, they decided to extend this provision without proper consultation. Even the European Data Protection Supervisor had to submit his own opinion after he realised he was not consulted.
We as Conservatives are against the use of rapid border intervention units and the implementation of the Prüm Treaty, and we did not support the amendments to this Treaty.
Mr President, my Irish PPE-DE colleagues now fully support the liberalisation of the postal services within the Union, and we voted accordingly. We do so knowing that universal service is guaranteed to all citizens within the Union, and that specific measures have been taken to ensure that rural and sparsely populated areas are served by an adequate number of postal outlets.
(GA) Mr President, I should also like to stress that it is equally important to have postal services for the visually impaired and the blind. My Irish EPP-ED colleagues and myself appeal to all Member States to maintain readily available nationwide postal services or to set up such services in countries where they are not provided at present.
(CS) Mr Chairman, today, after many years, our discussions have come to an end and we have agreed to provide all citizens of the European Union with a fully open market in postal services. This is an important milestone on the road towards a single postal services market and does not threaten public services. I am glad that we have reached a sensible compromise, for example postal deliveries to remote areas are preserved.
Furthermore, the Directive does not prevent the Member States from maintaining a number of exceptional measures, for example free postal services for partially sighted persons, although today Parliament rejected a specific article in this regard.
The advent of new electronic means of communications is having a fundamental influence on changes to the structure of the demand for postal services; liberalisation will thus lead to a better, and in particular more flexible, response to a wider range of services for postal items. I believe that this will also result in lower prices in return for more efficient services and I congratulate us on this compromise.
(SK) Ladies and gentlemen, I regret very much that Amendment 3, identical to Amendment 18, concerning free postal services for blind or partially sighted people, was not incorporated in the Ferber report. Being blind or partially sighted is a disability that makes it impossible to see the world through one's eyes. However, I believe that these people will hear the 321 voices of those Members who voted for this amended Directive with their hearts. Since the Directive was adopted at second reading, I believe that the Member States will, in accordance with the principle of subsidiarity, solve this problem to the satisfaction of people who are blind or partially sighted.
Mr President, before I became a Member of the European Parliament, I had a real job. One job I had was advising companies on the newly liberalised industries - the telecoms industry, the postal industry (to a limited extent) and the energy industry. What we saw in telecoms liberalisation was an explosion in choice. We saw an explosion in innovation. We saw competition leading to lower prices and consumers and businesses across Europe, which led to great innovation and great choice for all consumers. Let us hope that, with this directive, what we will now see is the same sort of market discipline that was applied to the telecom sector spread to the postal sector; that we will enjoy a spread of wealth, innovation and better services right across Europe; and that, at the end of the day, it will be the consumer who wins.
Mr President, I would like to associate my comments with the latter part of Mr Kamall's statement because I truly believe that liberalisation in the postal services market is the way forward for innovation and consumer choice.
I have a significant problem, though, with the definition of universal services and how that is applied to rural services. Earlier this week, in my own constituency in the UK, there was an announcement that seven post offices would close. This was after a massive consultation. Some of these post offices were profitable. The consultation reports stated that nearly 100% of people were in favour of keeping these post offices open. However, because of a definition of what service was required by government, the consultation turned into a sham, everybody was ignored. Rural services will be decimated in places like Staverton, Hellidon, Brington and Harlestone, and Milton Malsor in my constituency.
So I am very concerned about the implementation of this directive within Member States.
(SK) Mr President, I should like it to be recorded that I wanted to vote for the motion for a resolution on the situation in Iran, only I did not hear the interpretation properly at the time of the roll-call vote and in the final vote I did not press my voting button.
(CS) Mr Chairman, I am convinced that humans should reduce their negative impact on the climate of this planet. Not only the Union but the whole world must be included in the process of slowing down climatic change.
That is why in our development policy we must strive to achieve more efficient tools and provide help to developing countries in such a way that will enable them to adjust to the impact of climate change and reduce greenhouse gas emissions. This is one of the next important tasks we are facing, tasks highlighted in today's resolution on the Bali Conference.
(SK) Ladies and gentlemen, allow me to say that as an owner of a small hydropower plant I do know what production of electricity from renewable sources means. Unfortunately, I also know a lot about the problems, often artificially created, faced by people who want to produce and distribute energy in this way.
I also own a somewhat old family home. I carried out extensive renovations of this house in 2001, using my own funds, in order to achieve a higher standard of energy efficiency. I know that a kilowatt saved is as good as a kilowatt produced. I welcome the Action Plan for Energy Efficiency (and I supported it with my vote) for many of the reasons stated here. That said, I very much regret that the European Commission as well as many governments of the Member States are guilty of neglecting energy-saving measures and continuously underestimating their strategic importance and the need to make them a political priority.
(CS) Mr Chairman, I welcome the report on the Action Plan for Energy Efficiency. It calls for financial support in order to introduce as soon as possible leading-edge technologies that help to save the environment. It will also result in less dependency on energy supply from the East.
The emission permit trading system is nevertheless controversial. It could fulfil its purpose if the individual countries of the Union were starting from the same place. Special conditions must apply to the less-developed economies, such as the Czech economy. It is also necessary to provide support to improve the energy efficiency of newly constructed buildings. This may be the most efficient way of reversing the trend because year after year the increase in energy consumption is still higher than the savings made by applying energy-saving technologies, and this will continue in the future.
The public-private partnership will support research into, and practical application of, energy-saving technologies in accordance with the Lisbon Strategy. The requirement for appliances to be labelled with energy-related information must not be a bureaucratic burden on manufacturers and the information must not misguide consumers.
Mr President, unlike the previous colleague who spoke, I do not own my own power station, but I do own a very old house - an 1840s house - and it is a wonderful house. If you are ever in London, you are most welcome to drop in for a cup of tea. But what I would like to say is that, whatever one feels about climate change, I think we can all be in favour of the need for energy efficiency.
You may not realise this, but I represent London, the greatest city in the world, capital of the greatest country in the world. We have a number of office blocks and buildings that leave their lights on at night. That is a sign of success, but they should be aware of energy efficiency.
We also have a number of establishments for the hospitality industry - restaurants and pubs - and recently, due to smoking bans, they have been forced to use patio heaters to accommodate their customers who wish to sit outside and have a cigarette. What worries me is that it is a completely disproportionate measure to ban the use of these patio heaters, which contribute less than 0.1% to CO2 emissions. So let us get this in context. We all need better energy efficiency, but let us have solutions that are workable.
Mr President, like everyone in this House I know the statistics that are commonly available, that prove that we could save ourselves a ton of energy and a ton of problems in the future if we were more efficient about the way we use energy.
I did not vote on this report, because I forgot to make a declaration of interest - of financial interest, no less. Under paragraph 22, it calls for getting rid of fixed-cost systems by which people buy their energy, be it electricity or gas. I have signed up to a fixed-cost system in the United Kingdom. I signed up to it because it is easy to budget for my energy bills, and millions of people - generally poor people - in the United Kingdom do exactly the same thing. I think limiting their choice in this matter is a retrograde step.
I also think we should be very savvy as to what we have called for in the past in this place and how we act. We talk about energy efficiency and energy saving, yet we still have trade difficulties with China - a massive tax on imports of energy-efficient light bulbs from that country. So we are being very two-faced in passing this report and not acting on those sorts of measures.
Mr President, I rise on this report because I absolutely despise the Common Fisheries Policy and the ecological disaster that it has caused for my country and the waters around it.
There are many good things in this report because it aims to cut down on the amount of fish that are disposed of, that are caught and not needed, or for which fishermen do not have the appropriate quota. But this does not sort out the root of the problem, in that this is a policy that deserves to be consigned to the rubbish bin.
It does not conserve fish, it does not help fishermen, and in fact many fishermen in my country think it would be best to get rid of it. There are plenty of examples around the world where fisheries policy aids conservation and keeps fishermen in jobs and doing what they want to do. Iceland has transferable quotas that become the property of the fishermen and their families and which can be transferred throughout generations.
We are not being wise enough or clever enough in this policy, and we should just get rid of it.
(SK) Mr Chairman, the 12 million Roma people who are scattered all over Europe also have a place in our current multicultural society. Europe must respond to the often complex problems of the Roma community. That is why it is necessary to propose a complex approach to their solution.
Since I firmly believe that education and consequent career progression can break the vicious circle of discrimination against the Roma, I voted in favour of the motion for a resolution. The EQUAL programme, which focuses on support for marginalised groups, has proved that it has a good practical use. It is important to appreciate the activities of associations, notably the work of the Kolping Society, which has set up consultation centres offering long-term unemployed people assistance with finding work.
There is the danger that these important activities could come to a halt in Slovakia because of delayed re-financing of implemented activities. I would call for the removal of all obstacles that lead to the insolvency of non-profit-making associations and local authorities, thus making the implementation of further projects impossible. I believe that the Commission will be more careful in monitoring national strategies and will harmonise, using the best methods, the joint progress of the Member States in cooperation with international and Roma organisations.
(NL) Mr President, I voted against the resolution, as this text has all the obnoxious characteristics typical of the texts adopted here with respect to discrimination. There has to be a framework strategy, there has to be a special task force to coordinate this framework strategy, presumably yet more staff need to be recruited for it, and so on.
It goes without saying that the Roma must be able to enjoy their fundamental rights as EU citizens, and that it is unacceptable if they cannot, but this resolution is another case of over-involvement. The Roma should also be encouraged to take responsibility themselves, an aspect that has been completely overlooked here.
The amendments tabled by Mrs Angelilli were justified. Problems such as forced marriages and the disadvantaged position of women and children have to be solved within the Roma communities themselves. It really is no help if we continue to say that all the problems these people face have to do with discrimination. They must also be encouraged to face up to their own responsibilities.
(CS) (The beginning of the speech was inaudible) Each Member State faces issues concerning the Roma community that cannot be solved quickly. That is why I do not like the fact that the resolution, which is an articulate document but only general in nature, mentions only one concrete example: the Czech Republic, and more precisely the concentration camp in Lety.
I supported the general resolution in spite of this but I have one objection. The Commission is urged to end pig fattening on the site of the former Roma concentration camp, which is inappropriate - in my opinion, too - and to help erect a dignified memorial. I would also call on the Commission to provide sufficient funds to help the Czech Republic to cope with this situation.
Given that the European Parliament only mentions the Czech Republic as a concrete example, I believe that this should become a priority for the European Commission and its financial resources.
(DE) Mr President, the proposal adopted today is a further, if still somewhat tentative, step towards a genuine strategy for integrating the Roma. Parliament has today called for the pig breeding activities in the former concentration camp in Lety to be relocated, as it did three years ago, in order to set up a memorial there.
This practical example once again shows how inadequate the current measures have been. Socio-political efforts there, as in many other European countries, leave a lot to be desired. A genuine integration of the Roma into our society would be actual proof of the fact that the cornerstones of democracy, the rule of law and human rights still form the basis of the European Community.
Written explanations of vote
in writing. - The way the Parliament conducts votes is sloppy, and this ruling will make it worse. This means that the rights of minorities have been curtailed. Minorities will find it harder within the Parliament to ensure that votes are credible. We must recognise that some Vice-Presidents are considerably better than others.
In any case, I am of the view that the 'electronic votes for everything' policy was working pretty well. It means MEPs need to be in their seats and paying attention (and, let's face it, many do not) and the lack of checks and challenges to the ruling of the Chair mean that sessions are actually going pretty smoothly, and all votes are recorded for posterity so our electors can see, on the record, how individual members vote.
in writing. - (FR) I voted for the report by my British fellow Member Michael Cashman at first reading according to the codecision procedure, on the simplified regime for the control of persons at the external borders based on the unilateral recognition by Bulgaria, the Czech Republic, Cyprus, Latvia, Hungary, Malta, Poland, Romania, Slovenia and Slovakia of certain documents as equivalent to their national visas for the purposes of transit through their territories. I approve the amendments by the Committee on Civil Liberties, Justice and Home Affairs aimed at taking into account the new situation that exists in the Schengen area and the fact that, as of 21 December 2007, many of the countries at which the measure was directed are members of the Schengen area with no internal borders.
in writing. - (IT) I was rapporteur for the Committee on Development on the 'Crossing external borders' report and therefore welcome with satisfaction the excellent work done by my colleague Mr Cashman. In 2008, the 1957 dream took another step forward: the European family formally enlarged its borders. Other frontiers fell and the 'Schengen area' became decidedly larger, with obvious positive implications. However, it is important that, beyond the physical and geographical sphere, we make more effort in the political and economic fields. In many areas, the 27 Member States still have different set-ups today; in some cases, they are very far apart: in too many areas there is not even basic synergy and the picture that emerges from this is completely fragmented. The European Union must implement procedures for a synthesis of Member State policies and strategies: we welcome freedom of movement of people and goods, but we stress even more strongly the need to create a political and regulatory framework that in the end is homogeneous.
The report being put to the vote today is crucial for simplifying the control of persons at the EU's external borders. Under the new regulations, visas issued by Poland and the new Member States confer the same rights as those issued by the rest of the Member States. This means that citizens of Ukraine, for example, will be able to move throughout the EU with a visa issued by Poland.
I would also like to point out that this report is a form of response to the enlargement of the Schengen area, which facilitates the transit of individuals from third countries within the EU. One positive aspect I recognise is the strengthening of action within the EU to combat the smuggling and trafficking of narcotics, trafficking in people, human organs and illegal arms and terrorism. In this respect I am categorically in favour of Michael Cashman's report.
The aim of this initiative is for Cyprus and the two countries that joined the EU in 2007 - Romania and Bulgaria - to be able to introduce a simplified regime for the control of persons at the external borders, based on the unilateral equivalence of visas and residence permits.
This recognition is limited to transit through the territory of these three Member States for a period of up to five days.
I firmly support this simplified regime since third country nationals holding a visa issued by another Member State who would benefit from this system, have already been subject to a strict screening process in that Member State and were not considered a threat to public order or a risk in terms of illegal immigration.
These rules on the unilateral recognition of visas and residence permits were introduced for the first time into the Community acquis on visas in 2006, with the aim of simplifying the transit of certain categories of persons and, at the same time, avoiding unnecessary administrative burdens on consular offices.
For the nine countries that joined the EU in 2004 and became fully integrated into the Schengen area from 21 December 2007, mutual recognition of these documents became mandatory at the end of the transitional period.
As in the case of the report on Switzerland and Liechtenstein, we believe it is important to stress that, in general, these agreements should be made in a broader framework that also aims to promote the rights of immigrant workers and to protect them against the appalling phenomenon of exploitation, by fostering the effective exercise of their rights and their integration, for example, guaranteeing the right to family reunification, applying the International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families - we would stress that it has yet to be ratified by any EU Member State - drafted under the auspices of the UN, an international legal instrument that aims to safeguard the defence of the human rights of migrant workers, particularly the unalienable right to family life.
In other words, facilitating the movement of citizens between the various countries should not be used as a means of facilitating the exploitation of cheap temporary labour that is easily 'discarded', of increasing exploitation and pressure on wages, of promoting precarious conditions, of deregulating labour relations, fuelling a retrograde step in terms of workers' rights and social conditions as a whole, but rather to combat such phenomena.
in writing. - (DE) It is an open secret that an enormous potential threat emanates from many eastern states; organised gang crime, prostitution, people trafficking and drug-related offences are all too often controlled by the East. And many of our new Member States are regarded as transit countries, from which people can converge on Western Europe.
Tighter controls at the EU's eastern external borders are therefore long overdue to ensure that the abolition of the Schengen borders does not degenerate into a 'free ticket for criminals'. For this reason I too have voted in favour of the Cashman report.
I voted against this report. I have already expressed my fundamental reservations about the Schengen system time and again in the past, and so cannot accept today the principle of mutual recognition contained in the report. Schengen naturally stands or falls by the watertight control of its external borders. Commission President Barroso can tell us a thousand times that Schengen enlargement will not lead to a decrease in security, but the reality is quite different. For example, German security experts in Chancellor Merkel's entourage note enormous weaknesses in the new eastern external borders and also in cooperation between the national police forces. The widespread fear is that illegal immigration will increase considerably. Once again, the enlightened souls of Euroland are engaging in wishful thinking and playing with the security of European citizens.
in writing. - (FR) I voted for the report by my excellent Cypriot colleague Panayiotis Demetriou, at first reading under the codecision procedure, on amending the 2006 decision establishing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Member States of certain residence permits issued by Switzerland and Liechtenstein for the purpose of transit through their territory. I also approve the technical amendments proposed by the Committee on Civil Liberties, Justice and Home Affairs in order to align the text with the original provisions in particular as regards the territorial provisions.
in writing. - (PT) As we have pointed out, the measures and agreements that facilitate the movement of citizens from different countries should be based on principles of balance and mutual advantages for the various parties concerned.
We would recall the earlier agreements between the EC and Switzerland on the free movement of persons, which were of particular interest to Portugal, since more than 100 000 Portuguese work in that country, including many thousands of seasonal workers. These agreements should help to resolve many limitations and problems facing Portuguese workers in Switzerland, for example, with regard to changes of job or profession, family reunification, relocation to another canton, or the social protection of workers and their families.
In this sense, and in general, these agreements should be part of a broader framework that also aims to promote the rights of immigrant workers and protect them against the appalling phenomenon of exploitation.
Facilitating the movement of citizens between the various countries should not be used as a means of facilitating the exploitation of cheap temporary labour that is easily 'discarded', undermining labour relations, and in particular fuelling a retrograde step in terms of workers' rights and social conditions.
in writing. - (PT) This proposal by the European Commission aims to improve and simplify the relevant legislation which dates back 10 years. Over the past decade, aquaculture has been the fastest growing sector of the agri-food industry and European aquaculture currently provides more than 80 000 jobs.
The growing importance of the sector, in both economic and social terms, warrants an improvement in the information made available. Thus the aim is to improve data collection and transmission. It is also fundamental to harmonise data between Member States.
I have therefore decided to vote in favour of this proposal, as enhanced by the amendments introduced by the European Parliament.
in writing. - (PT) The rise, especially in the past decade, of terrorist threats and attacks, along with their devastating consequences, has led to a pressing need to introduce the necessary measures and instruments to face up to this scourge.
This is a common threat requiring a global response - one that provides the means, resources and specialist knowledge to deal effectively with major crisis situations that a Member State would have difficulty tackling alone.
This initiative by the Austrian Presidency allows joint support teams to be set up that must be capable of providing a Member State with any necessary operational assistance following a terrorist attack.
I have no doubt that this type of major crisis situation requires a rapid response by special intervention units.
I therefore support this Decision that aims to establish the necessary legal framework, simplifying such cooperation and allowing Member States to respond more quickly in crisis situations or terrorist attacks, while ensuring that the affected Member State receives the highest possible level of help.
in writing. - (FR) This text, on the initiative of Austria, provides for the possibility of a Member State asking for the assistance of a special intervention unit of another Member State to control a crisis situation (hostage taking, hijacking, etc.). The help provided could consist either of the provision of equipment or specific expertise, or of the possibility of conducting an operation on the territory of the Member State requiring it.
We are in favour of this text, for various reasons. Firstly because this arrangement, aimed at fighting terrorism, is not binding because it does not force Member States either to ask for assistance or to grant it. Furthermore, the text states that all the practical arrangements (types of unit, equipment, etc.) will be laid down in bilateral agreements between the requesting Member State and the requested Member State.
In the context of the fight against terrorism, which by definition knows no borders, it is indeed very important to strive for the most effective cooperation between national police forces in the EU.
At a time when all justice and home affairs matters of Member States are soon going to fall within supranational competence under the Treaty of Lisbon, a kernel of intergovernmental resistance seems to remain: we are very glad about this.
in writing. - (PT) In the field of civil liberties, justice and home affairs, the EU has been treading a very dangerous path that is seriously jeopardising the rights, freedoms and safeguards of citizens and the very sovereignty of States and peoples.
The EU's growing federalist and militarist tendencies and measures have been responsible for the taking of decisions designed to establish structures, in terms of both information and police task forces, with powers to intervene on national territory, in a move that actually aims to overlap the national police.
The actual aim of this initiative by Austria, ably aggravated by the EP's proposals, is to set up or allow the formation, on the pretext of 'terrorism' and hypothetical 'crisis or risk situations', of real 'praetorian guards', duly indoctrinated, to take part in particular in the control, intimidation or repression of the exercise of rights and freedoms, in violation of the basic principles of democracy, the rule of law and the very constitutional legality and national sovereignty of Portugal.
We therefore warn against the dangers involved in the content and objectives of this initiative, and of any other measures relating to the exercise of any form of unlimited, irrational, disproportionate and unconstitutional power.
in writing. - (SV) I voted against the report because I am uneasy over what it will mean for the future. I am not opposed to pitching in and helping each other in crisis situations, but it must happen as and when required and in a natural way. I do not think it is justified to have joint exercises at EU taxpayers' expense, and I am absolutely opposed to foreign agents operating and exercising authority on Swedish territory with retained immunity. The logical consequence is a development towards a common police force, to which I am entirely opposed.
in writing. - (FR) The text before us is attempting to give a legal framework to operations carried out by special intervention units of one Member State sent to the territory of another, in the event of a terrorist attack. Because these interventions can be so diverse (exchange of equipment, expertise, active units, etc.), it is left up to the Member States to conclude bilateral agreements to define the practical arrangements and to decide whether to accept or refuse the request for intervention on their territory of one of these operational units. Unbelievable. Finally, here is a real case of the application of that controversial and complicated principle of subsidiarity!
Finally, here is an area - that of national security, the sovereign area par excellence - that is resisting the supranational bulldozer of a Europe that legislates on everything, everywhere.
For effectiveness in the fight against terrorism, then, Europe is putting its money on cooperation between national police forces. We support this initiative.
But the key to victory over terrorism does not lie solely in cooperation. It requires an awareness of the revolutionary desire of Islamists, who advocate the destruction of humanist and Christian Western society and its values.
in writing. - (SV) We voted for the report because it is based on voluntary action and cooperation such as can only be brought about by a reciprocal agreement between two Member States. However, we hold to the principle that foreign agents should not be allowed to operate or exercise authority on Swedish territory with retained immunity. We can see this leading to the possible development of a common police force, about which we have serious misgivings.
in writing. - (CS) Allow me an explanatory remark concerning voting on the report on the European Research Area. The European Research Area, discussed here endlessly, is a very good idea and a very good vision. However, there is still a long way to go before it becomes a reality. Talking is not enough. We also have to assess how it functions and indeed whether it functions at all. Being a Member of this Parliament who represents a new country, I know from my own experience that at this stage the European Research Area is only an illusion and wishful thinking.
The first available data on the priority given to projects involving new Member States demonstrates this. Out of 559 subsidies approved under the grant for young scientists, only two went to the Czech Republic (none whatsoever went to Poland, which is several times bigger!), while over 100 went to the United Kingdom and 80 to Germany. It is difficult to believe that the difference in the quality of the projects was big enough to justify such numbers. Of course, the lack of experience of the people submitting projects in the new Member States is partly to blame. At any rate, this indicates that so far the European Research Area has not been functioning as it should. We therefore need less talk and more action to achieve tangible results. It must be said that in this regard we are still lagging behind.
This report contains some contradictions and positions that we do not endorse. However, it is true that scientific research must go back to its main mission: the creation of new knowledge. The truth is that there is no linear relationship between R&D and innovation, though there are certain correlations, but they are complex and have to do with areas well outside the realm of science.
The perception of research as a sort of panacea to solve all economic and social problems therefore needs to be corrected, and more needs to be invested in research.
Some steps taken at the Lisbon European Council in 2000 were a reaction to the concerns about Europe's underinvestment in the knowledge economy, and this was further reinforced at the Barcelona European Council in 2002, where the EU set itself the objective of reaching an R&D intensity of 3 per cent by 2010. However, the growth in its R&D spending since 2000 has been insufficient, averaging only 1.84%, partly borne by industry.
Private sector investment in research is lower than the socially optimum level. States must play a central role and develop cooperation to make it possible to create new knowledge, making it available to society as a whole.
I fully support the report on the European Research Area, which outlines new prospects for research and development in the European Union. There is no doubt that progress and social development, as well as Europe's place in the globalised world, depend on investment in science and research, and on the development of new knowledge that meets the needs of the 21st century.
Scientific research and new technologies do, after all, have a direct impact on social development, and they can even be crucial to economic growth, as they bring measurable benefits. A good and effective system of scientific research management at European level is therefore essential. Moreover, if we want Europe to rise to the new challenges, especially those of economic competition and environmental protection, we must appeal to Member States; we must in fact orient them towards a regular increase in expenditure on scientific research.
in writing. - (SK) The Commission has presented us with the Green Paper on the European Research Area at a time when Europe faces an unending transatlantic drain of investment and qualified researchers. If we want European research to become globally competitive, and this is one of the aims of the Lisbon Strategy, then the Union must overcome the fundamental obstacles it faces in this area.
In this respect I am thinking especially of the fragmentation of research in the EU and poorly developed European strategies in the area of scientific cooperation, the lack of human and material resources, and poorly developed research infrastructures, which have a hard time competing with global research centres. Added to this is the low mobility of scientists, expert knowledge and experience, caused primarily by legal, administrative and linguistic barriers.
In the course of developing the European Research Area and surmounting its fragmented nature we must pay considerable attention to our regions.
The regions should devise strategies for the development of human and material resources in the area of research and should promote access to research for everyone, especially female researchers and the young. The Member States should become more involved in the process of creating better working conditions for researchers and adopt measures that would allow them to reconcile their professional and family lives.
The regions are equally important in promoting and ensuring more efficient ways of funding research, in accordance with the commitments made in the Operational Programmes. The regions should also help to develop European centres of excellence that fall within their territorial spheres of activity, by establishing links between universities, research institutes and industry.
in writing. - (SK) Ladies and gentlemen, no one doubts any more that science is the catalyst behind the development of our society. The present world trend points at the importance of science and demands that it be given adequate importance in society. Only investment in a knowledge-based society will make the Union competitive, creative and strategically attractive.
In the Green Paper 'The European Research Area: New Perspectives', the Commission offers an analysis and solutions and it also highlights the importance of creating a knowledge-based society. The European Parliament underlined, in the report by rapporteur Umberto Guidoni, that investment in education, science, research, culture and IT results in sustainable development for the future. Of course we have to realise that these steps will not bring immediate and tangible results. This is a marathon not a sprint, but I am sure that we will succeed in the end.
The European Research Area gives the research institutes, universities and scientists of the 27 EU countries the opportunity to cooperate. Cross-border administrative obstacles that hinder cooperation between scientific institutes nevertheless still exist. Opening up the European Union towards the East means significant enlargement of the European Research Area and offers approximately 150 000 researchers new opportunities to improve their scientific and technical potential.
I am convinced that new concepts and innovation in all areas will help us to create new job opportunities and find new ways of protecting the environment, improving food safety and health, and ensuring safer infinite sources of energy.
in writing. - (PT) The idea that research, development and innovation are fundamental to competitiveness is not new and is still current. Aside from differences of opinion over the need to direct efforts towards innovation or towards more academic research, it is clear that Europe needs to improve its investment in knowledge and the practical application of that knowledge. But this need is not merely a matter of financial investment.
Various successive reports relate the many reasons why Europe lags behind other parts of the world. From American universities to Indian research, we are surrounded by fierce and growing competition. On the other hand, European tertiary institutions are less attractive, as these reports also demonstrate, consistently referring, among other things, to poor funding overall and per capita, and our universities' lack of autonomy as factors inhibiting better performance.
For all these reasons, any approach that frames this as an urgent economic and strategic issue merits our approval. And while it is true that time is against us, it is also true that it is better to spend time selecting the right options than to take hurried and ineffective decisions.
In view of the cancellation of the debate on Mr Guidoni's report on the European Research Area, as the rapporteur for the Socialist Group I would like to explain the reasons why we voted in favour of it.
First of all I should mention the good work done by Mr Guidoni, which includes many of our proposals. A European research area should certainly include:
a single labour market for researchers, which means establishing a single European career path in the field of research and an integrated information system for jobs and training contracts;
making the recruitment and promotion procedures more open, with a better balance between men and women on boards;
removing barriers to mobility and promoting greater participation of women in R&D, with measures to reconcile professional and private life;
strengthening research institutions and the participation of SMEs in R&D;
greater coordination with national and regional programmes, and more synergies with other European programmes;
building infrastructures exploited by joint European ventures; and
encouraging international cooperation, promoting multilateral initiatives, exchanges to use infrastructures and scientific cooperation programmes for development.
These are necessary and coherent ways to move forward, which is why we voted in favour.
in writing. - (FR) Science knows no boundaries, and the questions at the root of research are increasingly global in nature. The European Research Area (ERA) must ensure scientific and technological cooperation contributes effectively to the stability, safety and prosperity of humanity.
So I hope that the ERA, from the point of view of its openness to the world, will favour the EU's outermost regions (ORs), in order to make the most of the advantages and riches offered by Europe's regional diversity, by incorporating them coherently into research programmes in the context of 'networks of excellence'.
I would also urge the ERA to recognise the importance of the Overseas Countries and Territories (OCT), which are valuable partners in establishing bridges between nations and continents within the perspective of sustainable global development, in order to meet the challenges facing the planet.
I sincerely thank the rapporteur and the members of the Committee on Industry, Research and Energy for supporting my amendment on this matter contained in the opinion of the Committee on Regional Development. This is additional proof of the spirit of coordination and complementarity that reigns in our Parliament.
in writing. - (EL) We oppose the reactionary restructuring of the field of research that is being promoted in the EU's basic guidelines for the creation of a European Research Area (ERA) within the framework of the Lisbon Strategy.
The ERA is encouraging conflict and competition for profit between countries and large business groups. As a result, inequalities in scientific development will be intensified.
Incentives, subsidies and tax exemptions are increased for monopoly companies, allowing them to invest in and make use of the results for themselves. The public sector is subordinated to the needs of the monopoly groups it serves. The mobility of researchers between companies, universities and research centres is being promoted and the European patent system is being supported on the grounds of cost. Everything is being subordinated to competitiveness and the rise in profitability.
In such a harshly competitive environment, which is present even in the world of research, attention will inevitably focus on the well-known 'centres of excellence' of the powerful nations. These centres will secure the lion's share of the research programmes, which will be channels for public and private funds.
We are striving to overturn the EU's research policy. This is part of our struggle for the complete reversal of the anti-popular policy upheld by the EU and by capitalism. We hope to restore the social nature of science: research and science should serve today's popular needs and social welfare.
in writing. - (FR) I welcome the adoption at second reading of the Council common position amending the Postal Directive of 1997 and aimed at full accomplishment of the internal market of postal services, and I congratulate my excellent German colleague Markus Ferber for the immense job he has done.
I am delighted that the Council has accepted all the major elements of the European Parliament's position, particularly the postponement of the deadline for market opening to 31 December 2010 with a two-year extension for Member States that joined the EU from 2004; the universal service with at least one delivery and collection five days a week for every EU citizen, with the maintenance of a sufficient number of access points in rural, remote or sparsely populated regions; and respect for subsidiarity in social considerations, on the subject of which I hope the social partners work at European level. I am disappointed that the foundations for a European regulator for this sector have not been laid. Finally, I hope that operators will quickly agree on the introduction of a European stamp for 50 gram letters and I will soon be taking a political initiative on this matter.
in writing. - (FR) Despite the improvements made to the Commission's original text and the compromise put forward by the European Parliament aimed notably at postponing the total liberalisation of the postal market to 31 December 2010, the text retabled at second reading by the Council is still not satisfactory.
It is not satisfactory because it only summarily and minimally settles the issues and problems raised concerning in particular the financing of the universal service, the obligation to deliver mail five days a week and indeed equal treatment of areas and the existence of a single price for a stamp. It is not satisfactory because legal uncertainty results from all these points.
In reality, this text, the only consensual virtues of which were hard won, merely delays the inevitable uncontrolled consequences of opening the postal sector to competition.
The European Union's plans will inevitably lead to an upturn in post office closures, large-scale job losses and downward pressure on pay and conditions in the postal sector in Europe.
in writing. - (SV) I take the view that the Member States should decide for themselves whether they want to deregulate their national postal monopolies. I have therefore voted in favour of Amendment 10, which rejects the common position of the Council.
in writing. - (PT) We regret the non-adoption of our proposal to reject this Directive aimed at full liberalisation of postal services, thereby creating a 'market' at EU level.
In this way the majority in the EP - representing the same political forces that are at the centre of right-wing politics in each country - is seeking to take one more step along the path of dismantling this essential public service.
This is an attack by the big multinationals on the public postal service, the public ownership of this service and the public administration that has to provide it, as well as on its democratic nature, attempting to wrest from the power of each people, i.e. from their national sovereignty, the control and power of decision on these crucial issues, which go on to be decided at supranational level by the EU institutions, following interests alien to the people and to Portugal.
Also significant is the rejection of our amendment which aimed to safeguard the requirement for all 'operators' to comply fully with labour legislation, namely any legal or contractual provision concerning employment conditions, including health and safety at work, which Member States apply in accordance with national law, as well as social security legislation and collective agreements concluded.
With reference to my speech of yesterday on the subject of liberalisation of the postal services, I would like to add a comment which I was previously unable to include owing to the restricted time available to me, and which concerns sources of finance for the universal service. I fear that methods of funding it through a specially created fund or state subsidies may block liberalisation of the sector and may constitute an instrument that Member States can use to slow down and evade implementation of the provisions of the directive. I therefore believe that the European Commission has a major role to play here, its task being to monitor the proper introduction of the directive's provisions.
in writing. - I supported amendments which would have obliged Member States to guarantee the financing of universal postal services. This is a hugely important issue, especially in the many rural and island communities of Scotland.
I also supported amendments tabled by my Group calling for the strengthening of obligations to finance the provision of free postal services to blind and partially-sighted persons.
The fact that the Ferber report was approved unamended in these respects may lead to concern that further erosion of postal service provision could occur.
in writing. - (SV) I support the Swedish deregulation of the postal market, but I oppose the notion that the EU institutions should decide whether the various postal monopolies are to be abolished or not.
I consider that the Member States should be left to decide for themselves whether they want to deregulate their national postal monopolies. I have therefore voted in favour of Amendment 10, which rejects the common position of the Council.
Along with all the members of the Confederal Group of the European United Left/Nordic Green Left, I have voted against the common position of the European Parliament and the Council, because it strengthens the dogmatic neo-liberal approach to a key area of public interest: the postal services. The directive offers no long-term solution, and the postponement of its entry into force simply postpones its negative effects by two years.
With the effective abolition of the principle of 'universal service', public access to high-quality, inexpensive postal services will be limited. The consequences will be all the more serious for residents of remote and inaccessible mountain or island regions, which companies will not be able to serve profitably.
In countries where the market has already been fully liberalised, experience to date is anything but positive. The demand for forced liberalisation of the postal services creates more problems than it solves.
in writing. - (FR) I was keen to oppose the liberalisation of the postal services market based on three fundamental positions:
the need to have free postal services for the blind and partially-sighted, an essential value of a non-discriminatory society.
a guarantee from Member States of finance for the universal service before the opening of the markets, an essential condition for the protection of consumers.
compliance with employment legislation, particularly social security, by all operators.
Because the relevant amendments were not adopted, I can only lament this drift towards uncontrolled liberalisation that fails to respect the fundamental right of European citizens to a public postal service.
We welcome the final approval of the report on the market in postal services, noting that the lengthy institutional procedure demonstrates the importance of this dossier for achieving its two main objectives, namely ensuring the maintenance of the universal service and appropriate opening of the market to fair competition.
In particular I would like to stress that the opening of the markets will mean a better service and better choice for citizens, thereby avoiding distortion of competition and bringing a definitive end to existing monopolies.
Another issue is the financing of the universal service. Where it entails a net cost for a Member State, it may be covered by a financing plan to be submitted to the Commission. Yet it is worth recalling the Portuguese case, and others, which demonstrate that universal public service can be provided perfectly well with resources from the reserved area, a transparent and neutral method that does not involve state subsidies.
I would repeat that there is no reason to prevent such a service from continuing, as it is fundamental to territorial and social cohesion and for supporting populations living in deserted areas or more remote and inaccessible territories.
in writing. - (EL) The Council's common position on postal services, which is submitted by the European Parliament for approval, will result in the complete liberalisation of the 'market in postal services' with effect from 31 December 2010.
With the amendment of the directive, yet another lucrative sector - the postal services - is being handed over. This is happening within the framework of the Lisbon Strategy to maximise the profitability of the postal services.
The postal services are being transformed from a public good into a commodity. In Greece the privatisation of sections of ELTA (Hellenic Post), promoted by the ND (Nea Dimokratia/New Democracy) and PASOK (Panhellenic Socialist Movement) governments, will continue at an increased rate. From now on, ELTA will be operating on the basis of economic private-sector criteria, in the interests of profit instead of the good of society. This will immediately impact on the quality of service. The consequences will be dire, not only for ELTA employees, but also within the private postal services companies. Here flexible forms of employment are already the norm, as are an absence of labour rights and social and insurance rights.
The constitutionally safeguarded principle of secrecy of correspondence is also being jeopardised: correspondence is now being entrusted to private contractors, with no guarantees and with minimal scope for checking that its secrecy is being maintained or that personal data is being protected.
The Communist Party of Greece (KKE) is opposed to the liberalisation of the postal services and is fighting for services that are exclusively public, modern and effective, and for the protection of workers' rights.
in writing. - (SV) The European Parliament has today voted for the compromise with the Council under which Europe's postal market is to be liberalised by the end of December 2010 at the latest (except for those countries with a particularly difficult topography, which are to be given a further two years). As the work has progressed, I have argued especially for the application of reciprocity, i.e. there should be a reciprocal agreement to prevent those countries which are holding back their liberalisation from competing in those countries which are commencing theirs.
I therefore note with great satisfaction that, first the rapporteur (Mr Ferber), then the Council accepted my amendment and that henceforth it forms part of the compromise which is now being approved.
in writing. - The proposal seeks to create a European single market in postal services. Without appropriate safeguards, liberalisation could jeopardise the concept of a universal service. The reluctance of the Council to include a clear commitment to providing a free postal service for the blind and visually impaired in the proposal led me to vote in favour of making such a commitment more robust.
In general, I am satisfied that the proposal sufficiently attends to the other issues and welcome the guarantee that letters will be regularly collected and delivered in remote areas and cities.
in writing. - (IT) The 'nuclear' issue in Iran should be marked by a diplomatic approach aimed at 'normalising' relations. We need to maintain a political line based on diplomacy that allows us to abandon the escalation of attitudes and threats of military action, to make way for dialogue through the recognition of Iran's right to develop nuclear technology for civil use. Nonetheless, it is right that we should commit ourselves to reaching a negotiation situation that persuades Iran to give up the option of military use, in a multilateral perspective of nuclear disarmament, to guarantee a state of calm and international peace.
On the other hand, I cannot fail to express a certain amount of concern about the current human rights situation in Iran, where we are witnessing a fresh upsurge in repression of freedom of opinion and of the rights of minorities and women, where order is kept through a harsh and inhuman judicial and prison system that all too often uses capital punishment, torture and stoning. The efforts made so far have not produced any tangible results. To claim a place at the table of the great international powers, Iran must now present itself not as a military superpower, but as a country capable of protecting the human rights of its citizens.
in writing. - Only a few months ago US intelligence acknowledged that its claim that Iran was developing nuclear weapons was in error. In fact, Iran's nuclear weapons programme was abandoned in 2001/2002.
Yet Washington has failed to draw the appropriate political conclusion from this intellectual U-turn. The argument for deploying National Missile Defence technologies in Eastern Europe was to supposedly defend against a nuclear Iran which had mysteriously acquired ICBMs.
Now if Iran's nuclear programme does not exist, the justification for NMD deployment vanishes, unless the hidden agenda is to threaten a resurgent Russia. I am resolutely opposed to such a deployment and will campaign against it.
in writing. - (FR) The resolution voted on today concerning Iran has definite political importance. Iran is central to international concerns and we needed to come back to it.
This text deals both with the nuclear issue and with the human rights situation. On both points, we are clear. We cannot accept the development of a military nuclear programme in Iran. The resolution expresses its agreement with and support for the EU's efforts to arrive at a negotiated long-term settlement for the Iranian nuclear issue and underlines the essential role to be played by the IAEA. It also reaffirms that a solution to the current escalation of the nuclear issue is possible and that military action should not be envisaged.
On the other hand, the serious and repeated human rights violations must be firmly denounced. The situation is worrying, in four areas: the death penalty, women's rights, freedom of expression and the repression of religious minorities. It seems absolutely essential to me not to appear complacent on this subject and the resolution strongly urges the Iranian government to change course in this matter.
in writing. - (FR) The UN Security Council is again going to adopt a resolution imposing sanctions on Iran for its nuclear activities. Will it be a matter of backing a military operation against the country? Or simply a matter of using a harsher tone and coming up with diplomatic or economic sanctions?
For months this cleverly staged psychodrama has been holding Parliament and other international bodies in suspense. But is Iran's nuclear capability really the main threat that the world in general, and the West and its allies in particular, have to confront? It is completely paradoxical that we are not reacting to Pakistan's nuclear weapons, which do actually exist, in a particularly unstable geopolitical context, or those of North Korea, in the hands of a particularly dangerous regime. I have already had occasion to say this: the rules of law we claim to uphold should be the same for everyone. Otherwise they lose all meaning and legitimacy.
Meanwhile, I am much more worried about Islamist threats on our own continent, which, far from being hypothetical, have already demonstrated their murderous capacity in London and Madrid, without the involvement of Iran. It is true that this threat is one of the consequences of the mass immigration policy you are carrying out, and which you want to make even worse.
The hypocrisy of the 'international community' - i.e. the United States and its allies - regarding the NPT and, especially, Iran's nuclear programme must be denounced.
There is no such political initiative on the nuclear weapons programmes of some EU members or the United States - or even the nuclear programmes of Israel, Pakistan or India, countries that have not signed the NPT but do have nuclear weapons - the United States already having stated that it could use them offensively.
Therefore, what is needed is full compliance with the NPT and the elimination of all nuclear weapons.
The real issue regarding Iran is that the United States and the EU both know that peak oil production has already ended in many countries.
The reason for the serious threats of military aggression, provocations and so much haste regarding Iran's nuclear programme, is that the country has the world's best reserves of hydrocarbons, and the United States and the EU are trying to create the conditions, even by manipulating public opinion, to control its energy resources and the whole Middle East, as we are seeing in Iraq.
in writing. - I support the recommendations made in the resolution. However, as regards the PMOI, I voted against the amendments referring to the group in the text.
in writing. - (EL) The opinions of Javier Solana and of EU representatives and supporting parties have put paid to any illusions about the EU's position with regard to Iran and the Middle East generally.
These opinions prove that the EU is in favour of promoting the US-NATO plan for 'democratising the Middle East', which aims to subject nations and peoples to control of their wealth-producing resources. The assurances on behalf of the IAEA and the CIA's report on Iran's non-military use of nuclear energy are deliberately being ignored by the EU, which is stepping up the pressure with sanctions against Iran, and is intensifying propaganda to accustom public opinion to the idea of a war against Iran. Furthermore, Javier Solana has clearly linked the situation in Lebanon and the wider area with the issue of nuclear weapons - without, however, making any reference to Israel's nuclear weapons.
In the wider area of the Middle East, we are witnessing the emergence of imperialist aggression and clashes over the sharing out of markets. The victims of this are, among others, the peoples of Palestine, Iran and Lebanon. The only answer to these new aggressive, warlike plans is for citizens to resist imperialism and harbour no illusions about the role of the EU.
Those who are in a position to decide on issues of human rights and their violation are the citizens of each country; they should not allow themselves to become an excuse for another Iraq.
Iran is currently a regional and global threat and a challenge to the EU Member States' ability to stand firm together on the international scene. Aside from the successive and contradictory reports that are appearing, the truth is that Iran has not complied with its transparency obligation, nor has it helped to create a climate of confidence. Quite the contrary. Moreover, aside from the nuclear dossier, the news is not encouraging either. Violations of human rights, state violence and sham electoral democracy are all factors to be taken into account in our attitude towards Iran.
Therefore, in the light of the above, but also on account of what I have stood for in the past, I agree with the essence of the adopted resolution, and emphasise the European Parliament's insistence that the Council and the Commission comply with the European Court of Justice's ruling by removing the Iranian resistance, the PMOI, from the list of terrorist organisations. The EU (and some Member States) have been treating the Iranian resistance in a way that benefits the Iranian regime and neither the Iranian people nor the democratisation objectives for that part of the world. That strategy has to change - and it is beginning to change.
in writing. - (IT) I am pleased at the way the Bali conference went, and that it produced unhoped-for results, partly thanks to the role played by the EU during the negotiations. In this tricky situation it was fundamentally important to give a signal of unity, cooperation and responsibility in a way that would get the negotiations to set new emission reduction targets for the post-Kyoto period (2012) off to a good start.
By accepting the conclusions of scientists on the IPCC, all the participants recognised at the political level that climate change exists, that its origins are anthropogenic and that we need to act by 2020 to avoid irreparable damage to the Earth's climate.
I hope that Copenhagen in 2009 signals the turning point in the fight against climate change with the acceptance of stringent targets for reduction by 2020 by all industrialised and developing countries. Certainly, this new challenge will involve costs and inefficiencies that are difficult to justify unless, as I have already said in previous interventions, we make necessary and courageous choices such as the return to nuclear power. Inaction, procrastination and exhausting conferences will lead only to irreversible damage to the environment.
I voted in favour of the motion for a resolution on the outcome of the Bali Conference on Climate Change (COP 13 and COP/MOP 3) because, in view of the urgency of reducing global warming, I believe that the agreement reached in Bali was an important step forward so that in 2009, in Copenhagen, a new protocol can be drawn up and approved, with new targets for reducing greenhouse gas emissions.
I feel that the Portuguese EU Presidency played a key role in the Bali Conference, making an active contribution to the progress of the negotiations and managing to reach a very positive agreement. It would be desirable, however, for the Bali Action Plan to refer to quantified targets for the reduction in CO2 emissions.
in writing. - (PT) Overall, this resolution merely repeats general ideas, and is inadequate in various areas. Hence our abstention.
For instance, since the main objective is to reduce CO2 emissions produced by burning fossil fuels, the issue of measuring those emissions arises. We know that this measurement is very complex and can be manipulated, since fossil fuels, after extraction, are transported and processed, and their by-products distributed and used in many ways, at thousands of end points.
As various specialists in the field have indicated, to reduce emissions and achieve targets, it is more effective and simpler to monitor an instrument approved under a protocol on the extraction and international marketing of fossil fuels. Thus, it would be easier to set rates or targets for reducing primary fossil fuel production, and corresponding exports/imports, thus setting maximum emissions limits by country.
But there is also a need to negotiate commitments by the richer countries to release funds to support developing countries, to help them bear the economic and social costs of the necessary measures.
I regret that the Group's proposals to that end were rejected.
in writing. - (PT) Last December, the parties to the United Nations Framework Convention on Climate Change met in Bali, having made progress on many aspects relating to global climate protection.
In addition to the start of negotiations on a new protocol to replace the Kyoto Protocol, I would highlight the statement that the fourth IPCC Report was a better scientific basis for the Convention's work, and the reference, for the first time - thus ending the taboo - to developing countries also having to cooperate, obviously taking account of their economic context and their development.
Finally, I believe that the major innovation at Bali was the inclusion, for the first time, of the issue of deforestation which, as part of the Bali Action Plan, will be discussed with a view to its inclusion in the future Protocol.
I am voting in favour of the resolution of the Temporary Committee on Climate Change since it supports the outcome achieved in Bali, makes a number of observations on the role of the EU in future negotiations, with which I agree, and specifies where the Bali Action Plan could have gone further.
in writing. - (FR) I voted in favour of the report.
The Thirteenth Conference of the Parties to the United Nations Framework Convention on Climate Change, held in Bali from 3 to 15 December, was supposed to set out a schedule for the next two years and reach an agreement extending the Kyoto Protocol, which expires in 2012. Although the first objective appears to have been met, we are still a long way from achieving the second.
It is most regrettable that the international community was not able to agree on a target figure for the stabilisation then reduction in global greenhouse gas emissions of at least 20% from their 1990 level by 2020. The European Union should strengthen the constructive and proactive role it was able to play in Bali so as not to provide the countries that reject all targets with an excuse to refuse to act.
Although the Bali agreement, which was signed by all the countries present, should be welcomed, we should not give way to a new set of environmental platitudes. There are still two years in which to reach an agreement, and hesitations over the roadmap indicate that the toughest part is still to come.
in writing. - (EL) The Bali Conference resolution on climate change is seeking to find positive signs where there are none. At the same time, it conceals the cause of environmental destruction: the plundering of natural resources by capital in order to profit from the commercialisation of the land, air, energy and water.
The resolution points ahead to the danger that climate change 'could be a major factor in destabilisation of the poorest countries'. This Euro-monopoly capital can use climate change as a pretext for further exploiting the developing countries, as we know that the activity of the multinationals is one of the major reasons for poverty.
The resolution calls for serious commitment from the emerging nations, in accordance with their development stage and the composition of their economies. It refers more specifically to China and India on the issue of promoting cooperation on energy policy to limit pollutants. Essentially it aims to put pressure on them by curbing their developing potential and their claims to larger market shares in the face of imperialist competition for the allocation of markets. Perhaps this is why there is no reference to measures for the direct reduction of greenhouse gas emissions, and why there are only general expressions of good intent.
In a nutshell, climate change at the Bali conference was mere window-dressing. The real issues were the intensifying of intra-imperialist conflicts in the energy sector and the commercialisation of the environment.
in writing. - I fully support the resolution's assessment of the outcome of the Bali Summit negotiations. Thanks to the EU, Bali achieved more than might have been expected, but less than was needed. The lack of agreement among all negotiating parties on concrete objectives and figures for the reduction of CO2 emissions is regrettable. I voted in favour of the resolution.
in writing. - (DE) It is important that the link between deforestation and climate change is explicitly highlighted in the resolution adopted. The role of the rainforests is crucial to the world's climate. They store huge amounts of CO2. In addition, they are the earth's largest reservoirs. They soak up water like a sponge and thereby cool the atmosphere. Deforestation and slashing and burning, however, jeopardise this extremely important role enormously. Stopping deforestation and slashing and burning would therefore be an extremely radical contribution to combating global warming.
Increased demand for biofuels in Europe is diametrically opposed to the protection of the rainforests. Thousands of hectares of rainforest have already been cleared to extract palm oil in order to meet the increased demand for bio-diesel. Certification and identification of the sustainable production of biofuels is therefore an essential requirement for the protection of the rainforests and the world's climate. In addition, production is also aggravating the social situation in the countries concerned owing to the massive increase in the price of staple foods. I am therefore against the Commission's proposal as part of the climate and energy package to fix a binding target of 10% for biofuels by 2020, because this contributes nothing to climate protection and is a far cry from a sustainable policy.
in writing. - (SV) There must be a drastic reduction in emissions of greenhouse gases in the years ahead. The resolution contains many good ideas as to how this goal is to be attained, so I have chosen to vote for the resolution.
The targets being set can be summed up in the expression 20-20-20, which means that emissions must come down by 20%, that the use of renewable energy sources must increase by 20% and that these aims must be achieved by the year 2020. However, I think that the emphasis should be on reducing emissions and that it must then be left to each Member State to decide how this aim is to be achieved. Hence the EU should refrain from specifying how countries are to change the ways they use renewable energy sources.
In so far as it may be appropriate to issue any such specification, it is regrettable that nuclear energy is not included under the heading of renewable energy sources. The IAEA has concluded that nuclear energy is a necessary element in the drive to reduce carbon dioxide emissions. It is regrettable that this resolution chooses to disregard that fact by insisting that emissions must not be reduced through the use of nuclear energy.
In the implementation of this resolution it will become clear that the EU has indirectly ruled out a role for nuclear energy in improving the climate situation. Such an attitude is distinctly odd in my opinion, and it should be clearly noted.
in writing. - (SV) We have voted for the resolution on the grounds of its general focus, but we do not support all the points of technical detail or the ambitions to regulate by political decisions what products may be manufactured or sold - such things as patio heaters, for example.
in writing. - British Conservatives support the broad thrust of this own-initiative report - who could be against energy efficiency? However, we have reservations about certain aspects of the proposal where the rapporteur seems to have lost a sense of proportion.
Energy efficiency marking is good for enabling consumers to make a choice but to start proscribing particular products merely because they use energy in a way that some do not approve seems excessive.
It seems particularly unreasonable to pick on patio heaters (paragraph 16), which have become widespread as a direct consequence of the UK Government's anti-smoking legislation.
We trust that this particular suggestion will not be incorporated into any future Commission proposal.
in writing. - I fully disapprove of discards - and this is the policy of my party - but I am unable to vote for the imposition of EU decisions, however enlightened they may sometimes appear.
in writing. - (PT) This is yet another report that takes stock of a situation without going into its causes or pointing out essential routes to follow, but merely takes up controversial statements by international organisations and, in one or two cases, such as the reference to Russia and Africa, shows that its concern is much more the defence of the EU's interests than any cooperation policy, which we disagree with.
What is clear is that the scarcity of fossil fuels, as reflected in their prices, requires a reduction in consumption. In order to avoid reducing economic and social activities, we therefore need to deliberately reduce unnecessary consumption, waste in conversion processes, transport and distribution, and final consumption.
Since energy cannot be recycled after use and since the sources are scarce, it must be managed in accordance with technical knowledge and complex political priorities, requiring central planning by governments in the public interest, eliminating the fluctuations and nervousness of the market agents. We have yet to achieve this.
Other well intentioned recommendations already relate to living and working in cities and metropolitan areas, with potentially very positive consequences for renewal and innovation in energy networks, buildings, transport and other public utilities.
in writing. - I support the general principle of this report as an Action Plan for Energy Efficiency. I have no problem with investigating ways of making 'space heaters' more efficient, but I am not in favour of banning 'patio heaters'.
As far as I can see, the majority of these are used by publicans to warm smokers that recent legislation has driven out into the cold. Already the smoking ban has closed hundreds of public houses with the consequent loss of jobs. Such a ban would only multiply closures and job losses.
in writing. - (FR) Even beyond the refrain that has become commonplace here on climate change and measures to combat it, the issue of the energy security and independence of European states in itself justifies us trying to make better use of energy. The reason we will not vote against this report is that it is at European level that most standards are developed.
However, in this report, we fall back into the Malthusian and guilt-apportioning vision present in all Parliament's reports on the subject: blind stigmatisation of motorists, bans on certain equipment, the desire to dictate individuals' behaviour and to press-gang children from their earliest years, to meddle in planning and construction policy, to promote energy taxation and pricing schemes that in fact will harm only the most fragile sectors of the population.
Therefore - yes to minimum standards, yes to encouraging research, yes to objective information that allows enlightened choices, yes to the promotion of tax incentives. No to persecution and bludgeoning.
in writing. - (SV) Research results indicate that emissions of greenhouse gases caused by man are contributing to rapid climate change. We therefore support the main conclusion that all countries must take comprehensive measures to reduce these emissions and that the EU countries must take the lead.
At the same time we object to the tendency of both the Commission and Parliament's rapporteurs always to exploit great challenges in order to centralise political power and create an EU without freedom and dynamism.
The EU's role in energy policy should be limited to:
setting emission targets for each country and then leaving it to those countries and the market to attain the targets in free competition
internalising emission costs by pricing emission rights at sufficiently high levels. (Emissions will then be automatically taken into account in the billions of economic decisions taken every day around the world by households and businesses. Then households will of their own accord choose energy-saving light bulbs, car manufacturers will produce vehicles with low fuel consumption and property developers will build passive houses. It will then pay to carry out R&D in the field.)
allocating money for research and legislating on product labelling.
EU politicians must not regulate in detail. No one knows at present how best to plan this gigantic transformation. We therefore oppose such things as bans on patio heaters and tax concessions for building demolitions.
We have voted 'no' in order thereby to encourage a rethink of the EU's energy policy.
in writing. - (FR) I voted in favour of this report, which falls in with the conclusions of the European Council in March 2007 on energy efficiency, which underlined the need to improve energy efficiency in the EU to achieve the objective of saving 20% of the EU's energy consumption compared to forecasts for 2020.
I welcome the measures aimed at improving the energy performance of products, buildings and services, improving the efficiency of energy production and distribution, reducing the impact of transport on energy consumption, facilitating finance and investment in the field, to encourage and reinforce sensible behaviour with respect to energy consumption.
European citizens must be able to benefit from infrastructure (including buildings), products (appliances and cars, among other things), processes and energy services offering the best energy efficiency in the world.
The action plan will also have the effect of strengthening industrial competitiveness and developing exports of new technologies, and will have positive effects on employment. Furthermore, the savings made will also compensate for investment in innovative technologies.
in writing. - I do not support the paragraph calling for the withdrawal from the market of specific household appliances as this is too strong a statement.
in writing. - I have voted in support of the report, which is on the whole excellent. However paragraph 16 which 'Urges the Commission to establish timetables for the withdrawal from the market of all the least energy-efficient items of equipment, appliances and other energy-using products, such as patio heaters', would have been better without singling out one particular piece of equipment for a 'ban', since it is only one among many that raise concerns over energy wastage and it is one that many people enjoy using, not least in an urban social context like my own London constituency.
I welcome moves by some retailers to stop selling such heaters in response to consumer pressure, and I would not buy one myself. But I believe that the best course is to set minimum standards for energy efficiency of appliances, inform people of energy consumption and encourage them to consider their overall carbon footprint and choose their appliances, use of transport, social behaviour etc. accordingly, rather than to ban patio heaters or any other particular item as such. After all - and hopefully - innovation in response to efficiency standards may deliver more efficient patio heaters.
I welcome this proposal by Mrs Hall, and the fact that the transition is being made at long last from abstract theories to concrete proposals in order to increase energy efficiency in the European Union. I am pleased that this report retains the target of a 20% improvement in energy efficiency by 2020. I do not endorse section 16 of the report, which calls for the withdrawal from the market of the least energy-efficient appliances. After all, industry needs to be encouraged to produce better, more efficient appliances. I therefore abstained from the final vote.
The People's Party for Freedom and Democracy (VVD) opposes bans, but supports improvements. Thus the VVD opposes a ban on patio heaters, but supports innovative solutions to combat inefficiency. The VVD Group in the European Parliament takes the view that, in the context of the fight against climate change, it would be strange if we did not also look at how to make patio heaters more efficient. Therefore, the group has endorsed the Hall report's appeal to the European Commission for the phasing out of energy-inefficient appliances and their replacement with more efficient models. The report must be regarded as an incentive for industry to develop more energy-efficient appliances - patio heaters, for example.
in writing. - The action plan delivers the most cost-effective tools to fight against climate change. Indeed, I welcome the plan and feel that the target of reducing our greenhouse gas emissions by 20% by 2020 is feasible both technically and economically.
The plan is a step in the right direction and I voted in favour of it, though this should be seen as a first step and more ambitious targets should follow.
in writing. - (DE) Energy-saving measures and greater energy efficiency are desirable for environmental and economic considerations. I therefore voted in favour of the Hall report, but hope that we are more successful here than with the reduction in energy consumption that we are aiming for by 2020, or with the agreed increase in the proportion of renewable forms of energy - both noble intentions, which we shall probably not be able to sustain as things currently stand.
in writing. - (SV) Fiona Hall's report concerns an extremely important subject. It is not enough for the EU to lay down tough rules for carbon dioxide emissions. People must be able and willing to change their own consumption and behaviour patterns in order to make a real difference. Paragraph 61 dispenses sound sense on this point: the fight must begin at home.
For the sake of our credibility the European Parliament should therefore set a good example in its own activity. We exhort the people of the EU to dispense with everything from kettles to heated bar and restaurant terraces, while at the same time the energy consumption of the European Parliament's second seat alone generates 5322 tonnes of carbon dioxide emissions per year! A study commissioned by MEP Caroline Lucas shows that Parliament's monthly relocations to France have dramatic environmental consequences. Altogether the trips to Strasbourg, where Parliament holds its votes, result in 18 901 tonnes of carbon dioxide emissions per year. That corresponds to over 10 000 flights from Europe to New York.
It was good that the report was passed. To cease travelling to Strasbourg for our votes, which could just as easily be taken care of at home, would be better.
in writing. - I support a ban on discards which is in line with my party's policy on sensible rules for commercial fishing. I am unable to vote for the resolution because it represents more EU interference in UK affairs. The UK is more than able to make its own arrangements for fishing and fishery protection, as we always used to do before joining this wasteful organisation.
in writing. - (PT) Discards (throwing dead or dying fish overboard) and by-catches are a serious problem to be solved in the context of the CFP.
With management mechanisms that take account of landings rather than catches, the EU fisheries industry needs a rapid reformulation of its policies in order to reduce these bad practices.
In this connection the European Commission produced a Communication announcing its intention to introduce a policy to reduce unwanted by-catches and gradually eliminate discards in European fisheries.
Unwanted by-catches and their subsequent discarding has innumerable negative consequences: it is a waste of resources, the catching of juveniles of target species results in lower catch opportunities for those species and a reduction in the spawning biomass and, together with catches and discards of species which are not targeted by fisheries (fish, crustacean, sea mammal or sea bird species, etc.) amounts to a biological attack on the marine ecosystem.
In the light of the above and because this report works towards sustainable fishing, in accordance with the principles of the reformed CFP, I intend to vote in favour.
in writing. - (PT) It is of course desirable and necessary to reduce unwanted by-catches and discards, but it should not be done by legislation.
As it is impossible to mention all the aspects raised in the report, we welcome the adoption of our amendment that 'points out that the impact of small-scale fishing on discards is minimal, and therefore calls for greater Community support for the promotion and development of small-scale inshore and artisanal fishing'.
We regret the rejection of our proposals that emphasised:
that in order to lay down suitable measures to promote a real reduction in discards it is first necessary to establish and analyse the various causes that give rise to discards, such as commercial reasons (linked to price, marketing, maximising the value of fish), catches of fish below the minimum landing sizes or by-catches;
that a detailed study needs to be made of the measures to be adopted and of their impact on the socio-economic situation in the industry;
the importance of voluntary reductions in fishing effort and the putting in place of mechanisms to make it possible for fishermen to be granted financial compensation for that effort and the adoption of positive market intervention measures to combat discards (guaranteed marketing of fish at fair prices and the development of the canning industry).
in writing. - I support the call for a ban on discards, in line with my party's policy, but I am unable to vote for the resolution as a whole as it includes the establishment of instruments at EU level.
Specifically regarding Amendment 14, whilst I commend the efforts of Scottish fishermen, who have taken a lead in voluntarily reducing the catch of immature fish, I cannot support the implementation of a compensation scheme that is administered by the EU institutions.
in writing. - (EL) It seems reasonable that measures should be taken to avoid discards so as to protect fish stocks. Let us consider, however, why catches are discarded, at a time when many workers would love to eat more fish.
The reason is capitalist production. Fish catches are a commodity placed on the market to earn a profit for big fishing companies, rather than simply goods to meet dietary needs. If a fishing company estimates that it will not make a profit or, more likely, that the price of certain catches will drop because of plentiful supply, then we can explain why catches are discarded, although there are other reasons as well.
The new proposal is essentially a show of good intentions and reiterates a comparable policy which, according to the report, was supposed to have been applied more than five years ago. We have no objection to certain measures being taken to limit or prohibit discards, but we do have a reservation: some of these measures may be a burden to small- and medium-sized fishing enterprises and may essentially be a pretext for preventing them from fishing freely. In other words, some of the proposals may be an excuse to shrink SMEs and inordinately expand large fishing enterprises.
in writing. - Any bid to improve Europe's fisheries policy is positive for Scotland and its fishing industry. The report seeks to research ways of progressively reducing the amount of unwanted by-catches and implementing the banning of discards: two damaging practices that have become far too commonplace in the fisheries sector.
With this view, the report proposes a logical and effective approach to information gathering and calls for simple measures that are both easily enforceable and economically viable. My vote was one in favour of the report's recommendations.
in writing. - As an avid viewer of that great TV series 'Deadliest Catch' I am now a great admirer of fishermen and the work they do. I will be voting in favour of this report because we seriously have to address the waste that goes on, with perfectly good fish being thrown back into the sea because of the workings of the complicated quota system.
Whilst I do not believe that market intervention is the answer here or that quotas should be abandoned, we do need to address seriously this situation.
Our fish stocks are still low. Demand for fish is still growing and therein lies our dilemma. We must preserve our stocks and one way to do this is to eradicate or at least minimise the waste of unwanted by-catches and discards.
in writing. - I was surprised to see that Amendment 9 was carried. This amendment means that all fishing vessels would have to have CCTV. There is no explanation of how this would be implemented, no impact assessment has been given to show that it works and no means to show how this would be paid for.
Today, the European Parliament voted on the report on a policy to reduce unwanted by-catches and eliminate discards. The MEPs from the Christian Democratic Appeal (CDA) and the European People's Party (PPE) voted in favour of the final report, as it contains a number of positive points. For example, it recognises that some fish species are known to have a high survival rate on release and that derogations from a discard ban are possible. This is important in the case of juvenile sole, as this species has a very high survival rate. The report also emphasises positive and negative incentives to reduce discards. This approach is more sensible than a total ban on discards. In the view of the CDA/PPE delegation, a total ban on discards is unrealistic.
in writing. - I support the call for a ban on discards, in line with my party's policy, but I am unable to vote for the resolution as a whole as it includes the establishment of instruments at EU level.
Specifically regarding Amendment 14, whilst I commend the efforts of Scottish fishermen, who have taken a lead in voluntarily reducing the catch of immature fish, I cannot support the implementation of a compensation scheme that is administered by the EU institutions.
in writing. - I and my British Conservative colleagues completely and unreservedly condemn all forms of racism and xenophobia and fully support the Roma people in their fight against the discrimination which they face. Nevertheless, this should occur within the mainstream of political policy within each Member State.
We are unable to support this resolution because it increases the possibility of isolating and marginalising the Roma by 'pigeon-holing' them into a separate category and it calls on the Commission to come up with various strategies and action plans which should remain the competence of Member States.
in writing. - (SV) Social exclusion, poverty and discrimination are problems which the Member States must do their utmost to combat. The Roma minority has been particularly badly affected by these injustices. Nevertheless, we consider that integration policy is best regulated at Member State level.
in writing. - (SV) We voted in favour of this resolution in the final vote. However, we wish to point out that it is first and foremost the political responsibility of each Member State to resolve problems of ethnic discrimination and questions of social justice within the territory of their respective countries.
There is a hint of bias in a number of the amendments to the resolution tabled by the UEN Group. We have therefore chosen to vote against the amendments of the UEN Group.
The task of the European Union in this context is to highlight the principles of a union of values. Racism and ethnic discrimination in the EU and Europe must be combated. But this must come about through educative and opinion-forming action on the part of each Member State to instil in each new generation an appreciation of the equal value of all human beings.
in writing. - (PT) Citizens of Roma origin are often victims of discrimination in the various EU countries; since it can take many different forms - affecting their political, economic, social or cultural rights - it fosters poverty, social exclusion and disintegration.
Indeed, violation of or the non-exercise of fundamental rights such as the right to health, housing, education, employment with rights and social security, fuels situations of social inequality, marginalisation and ghettoisation, illiteracy, incorporation into the informal economy, and social and political non-participation that many citizens of Roma origin also face.
We therefore need effective policies to combat social inequality, exploitation and the concentration of wealth, create jobs with rights, ensure access to and exercise of the most fundamental rights for the promotion of public services, and eradicate poverty and social exclusion. Basically, policies that force a break with the policies and directions of the European Union, a central issue that the resolution omits.
We do not believe that the solution to the problems that many citizens of Roma origin face lies in adopting 'common policies' at EU level, as the resolution advocates.
Hence our abstention.
in writing. - (HU) In April 2005, the European Parliament adopted a resolution to improve the situation of the Roma, in which it called upon the European Commission to prepare a Roma action plan. Since then, nothing has happened, apart from promises and high-sounding words. The majority of the 12-15 million Roma living in Europe, 10 million of whom have lived in the Union since the 2004 accession, are fighting the same problems, and in poor social conditions, as they have done for years: poverty, exclusion, the problem of integration, the lack of employment, and multiple discrimination against Roma women and children.
The majority of Member States do not regard the Roma as a national minority because of their lack of a mother country, and do not make any substantial changes to their situation. In fact, the experiences of recent years have instead shown that radicalism is growing stronger in both the old and the new Member States. I therefore feel that the time has come for substantial changes. The European Socialist Group has already initiated its action plan, the first stage of which was to produce a resolution with eminent experts from the other parties.
I therefore call on my fellow Members to face this European challenge and to initiate a European Roma Strategy together, with our vote.
in writing. - (EL) The Roma are almost invariably victims of racial discrimination. The non-acceptance of their traditions and culture, and their marginalisation, force them into social exclusion. They fall easy prey to capitalism. Indeed, they are often used as scapegoats and are collectively blamed, as happened recently with the deportations from Italy.
The national governments and the EU restrict themselves to high-sounding declarations, while avoiding concrete measures.
In Greece, as in other countries, the majority of Roma live in wretched conditions, in encampments, without water or drainage. Many are unemployed and have no social security or rights to healthcare. Their children face ever greater problems: child mortality is high, hardly any vaccinations are available and a low percentage of children regularly attend school. Eighty per cent of the Roma community is still illiterate.
Governments must take measures to ensure that the Roma participate as equals in society, and that their cultural traditions are respected. In Greece, we are calling for the establishment of a Centre for Romani and Gypsy Studies, with special emphasis on culture.
Immediate measures must be taken to ensure that they have decent living conditions and inalienable rights to employment, a pension, health and medical care, as well as education.
Like all workers, they are struggling against monopoly interests and the exploitative system.
in writing. - The implementation of a strategy on the Roma is something that I am in favour of. I see that the EU urgently needs a strategy to aid in the Roma's inclusion in society. They are one of the continent's largest minority groups and deserve to be recognised as so through a European plan to engage with the issues they are faced with.
in writing. - (RO) This resolution is a strategy for the coordination and promotion of European efforts with a view to improving the condition of the Roma population, who are facing a series of difficulties related to discrimination, marginalization, social exclusion and severe poverty. The EU's concern with minorities, including disadvantaged social groups, is also an answer to enlargement including former communist countries with a significant Roma population. Thus the problem takes on a European dimension, no longer being limited to Central and Eastern-European countries.
I voted for this resolution because it brings to the attention of the Member States and European institutions the necessity of taking measures for creating an adequate social and political milieu for the social inclusion of the Roma. Discrimination against the Roma is widespread in public and private life, including access to public office, education, the labour market, healthcare and housing. Member State governments should undertake to reduce the unacceptable rifts between the Roma population and the rest of society, so as to ensure full compliance with the principles underlying the European Union, the principles of liberty, democracy, respect for human rights and liberties.